DETAILED ACTION
This office action is in response to preliminary amendments filed on 06/23/2020. Claims 2-11 are pending. Claim 1 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CL2017/050052, filed on 09/15/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite defining mathematical models, control objectives, and cost functions which are considered mathematical concepts. Secondly the limitations of evaluating, determining, selecting, and applying based on the mathematical calculations are considered mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion). This judicial exception is not 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Based on the specification, one ordinary skill in the art would not know how to use and make the invention. In the description of prior art applicant describes control objectives 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a. defining a mathematical model of a load / network (Mcarga); b. defining a mathematical model of a converter / inverter (Minversor); c. defining first control objectives for the load / network (xci, xc2); d. defining second control objectives for the converter / inverter (xi1, xi2); e. defining a cost function for each of the first control objectives  if the first control objectives are of a different nature; f. defining a single cost / network cost function (Gc1, Gc2) if the first control objectives are of the same nature; g. defining a cost function for each of the second control objectives  if the second control objectives are of a different nature; 3h. defining a single cost function for the converter / inverter (gil, gi2) if the second control objectives are of the same nature must be shown or the featur(s canceled from the claim 1.  No new matter should be entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 & 10 rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Batliner et al. US 20170227937 A1 (Hereinafter “Batliner”).
Regarding Claim 2, Batliner teaches a sequential or cascading predictive control method for converters / inverters first solving a cost function and then a second cost function for two or 
a. defining a mathematical model of a load / network (Mcarga) (Fig. 5); 
b. defining a mathematical model of a converter / inverter (Minversor) (Fig. 4); 
c. defining first control objectives for the load / network (xci, xc2)(Fig. 5, V1,V2, P, Ip)  ;
d. defining second control objectives for the converter / inverter (xi1, xi2)(Fig. 4, Ua, Ub, Uc);
e. defining a cost function for each of the first control objectives if the first control objectives are of a different nature; 
f. defining a single cost / network cost function (Gc1, Gc2) if the first control objectives are of the same nature (Claim 1, a first cost function (J.sub.v) of the optimization problem of the output variable control); 
g. defining a cost function for each of the second control objectives if the second control objectives are of a different nature; 
3h. defining a single cost function for the converter / inverter (gil, gi2) if the second control objectives are of the same nature (Claim 1, a second cost function (J.sub.i) of the optimization problem of the choke current control);
 i. evaluating possible states for the load / network using Mcarga, and evaluating gcl, determining the two states that minimize the cost function gcl, then subsequently evaluating gc2 for the preselected states and determining the state that minimizes gc2 ([0054] The optimum voltage vector u.sub.i,k that directly delivers the switch positions of the switches S1 . . . S6 of the 
 j. selecting redundancies of the converter / inverter for said status and evaluating gi1 using the Minversor selecting those that minimize the cost function gcl, subsequently, of the redundant states that minimize gl evaluate gi2 obtaining the state that minimizes gi2 ([0054], Should only one or two of the strands be switched, then the result is three respective different possible switch combinations); and 
k. applying the state resulting from the previous step j) (Claim 6, the control unit (10) sets the determined switch positions for the DC/DC converter (12) in the next sampling step (k+1).).
	Regarding Claim 10, Batliner teaches the method according to claim 2 wherein the converter / inverter is a three phase machine ([0001] The present invention relates to a method for model predictive control and a model predictive controller of a multiphase DC/DC converter having a half-bridge with two switches for each strand of the multiphase DC/DC converter, wherein the switches are controlled by a control unit in order to produce a desired output variable).
Allowable Subject Matter
Claims 3-9 and 11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Narimani et al. US 20140376287 A1 “MULTILEVEL VOLTAGE SOURCE CONVERTERS AND SYSTEMS” teaches the controller 122 evaluates a cost function "J" for the available redundant switching states for each motor phase, and selects from the redundant states those that minimize the cost function for the individual phases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-220-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CORTEZ M COOK/Examiner, Art Unit 2846